Undercofler, Presiding Justice.
Gerald M. Horton appeals to this court from an award of custody. On August 19, 1974, the trial court awarded the custody of their child to his mother, Juanita Evans Horton, and directed the sheriff to bring the child before the court in order to ensure compliance with its order. On August 22, 1974, the trial court ordered the sheriff to deliver the child to his mother directly. On September 10, *2281974, the trial court responded to a letter of the appellant seeking another hearing in the case, denied the request for another hearing, and advised him that he had a right to appeal his order on or before September 18, 1974.
Submitted July 8, 1975
Decided September 2, 1975
Rehearing denied September 23, 1975.
Gerald M. Horton, pro se.
Michael P. Froman, John L. Cromartie, Jr., for appellee.
On September 20,1974, the notice of appeal was filed in the clerk’s office. Held:
Under Code § 6-803 the notice of appeal must be filed within thirty days of the appealable judgment (Ga. L. 1965, pp. 18, 21; 1966, pp. 493, 496; 1968, pp. 1072, 1077). The appellant contends that the final judgment in this case was on August 22,1974, when the trial court ordered the child delivered to his mother. We do not agree with this contention. The final order in this case was on August 19,1974, when the child was awarded to his mother. The order of August 22, 1974, merely directed the sheriff to deliver the child.
Since the appeal was not filed within thirty days of the final judgment, it must be dismissed. Compare Wilson v. McQueen, 224 Ga. 420 (162 SE2d 313); Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241).

Appeal dismissed.


All the Justices concur.